 Case 4:20-cv-04074-SOH Document 15               Filed 12/02/20 Page 1 of 3 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

BRADY ANDREW MURPHY                                                                  PLAINTIFF

v.                                  Civil No. 4:20-cv-04074

INVESTIGATOR RICHARD ZANE BUTLER,
Ashdown Police Department                                                         DEFENDANT

                                            ORDER

       Plaintiff Brady Andrew Murphy filed this case pro se pursuant to 42 U.S.C. § 1983 on

September 9, 2020. (ECF No. 1). Plaintiff’s application to proceed in forma pauperis was granted

on September 30, 2020. (ECF No. 9). The case is before the Court for preservice screening under

the provisions of the Prison Litigation Reform Act (PLRA). Pursuant to 28 U.S.C. § 1915A, the

Court has the obligation to screen any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                       I. BACKGROUND

       Plaintiff is currently incarcerated in the Arkansas Division of Correction’s Ouachita River

Unit serving a sentence as a of result of judgment or conviction. (ECF No. 1, p. 3). The events in

question occurred while Plaintiff was incarcerated in the Little River County Jail (“LRCJ”). He

specifically states he was convicted on July 7, 2020, and is “serving 12 years for poss. w/perpose

to deliver and poss. of drug paraphernalia.” Id. Plaintiff names Richard Zane Butler, an

investigator with the Ashdown Arkansas Police Department, as the only Defendant.

       In Claim One, Plaintiff alleges on July 7, 2020, Defendant Butler “abusen his power to get

me more time Im suffering mentally physicaly and emotionly.” (ECF No. 1, p. 4). Plaintiff

describes Claim Two as “alterating evidence” and alleges on July 11, 2020, Defendant Butler

stated “the dope weighed 10.8 on a uncalibrated scale pictures show 10.7 with a torn peace of bag
 Case 4:20-cv-04074-SOH Document 15                    Filed 12/02/20 Page 2 of 3 PageID #: 43




with nuthin in it . . . .” Id. at p. 5. Plaintiff is suing Defendant Butler in his individual capacity

only. He is seeking compensatory and punitive damages. Id. at p. 7.

                                      II. LEGAL STANDARD

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, a pro se

Plaintiff must allege specific facts sufficient to support a claim. See Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985).

                                          III. ANALYSIS

       Plaintiff’s claims against Defendant Butler are barred by the Heck doctrine. In Heck v.

Humphrey, 512 U.S. 477 (1994), the Supreme Court held that a claim for damages for “allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid” is not cognizable until “the conviction

or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by

a state tribunal authorized to make such a determination, or called into question by a federal court's

issuance of a writ of habeas corpus." Heck, 512 U.S. 486-87. The Court noted that if a successful

                                                   2
 Case 4:20-cv-04074-SOH Document 15                   Filed 12/02/20 Page 3 of 3 PageID #: 44




claim would not demonstrate the invalidity of an outstanding criminal judgment, it should be

allowed to proceed.

       Here, Plaintiff’s claims against Defendant Butler are based on the investigation of a crime

for which Plaintiff was charged and convicted. Plaintiff has not alleged that his conviction has

been favorably terminated. His requests for monetary damages are therefore barred by Heck.

Plaintiff may not use the civil rights statutes as a substitute for direct appeal or for habeas corpus

relief. See e.g., Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriquez, 411 U.S. 475,

500 (1973) (habeas corpus is the sole federal remedy for prisoners attacking the validity of their

conviction or confinement). Accordingly, Plaintiff’s claims against Defendant Butler must be

dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i-iii) and 1915A(a).

                                       IV. CONCLUSION

       For the foregoing reasons, Plaintiff's Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 2nd day of December, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  3
